Citation Nr: 0123451	
Decision Date: 09/26/01    Archive Date: 10/02/01

DOCKET NO.  89-26 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to compensation pursuant to 38 U.S.C.A. § 
1151 (West 1991) for a low back disability.
 
 2.  Entitlement to compensation pursuant to 38 U.S.C.A. § 
1151 (West 1991) for a right leg disability.
 
 3.  Entitlement to compensation pursuant to 38 U.S.C.A. § 
1151 (West 1991) for a foot disability.
 
 4.  Entitlement to compensation pursuant to 38 U.S.C.A. § 
1151 (West 1991) for a left upper leg disability.


REPRESENTATION

Appellant represented by:	Robert P. Walsh, Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on active duty from September 1954 to 
April 1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in January 
1989 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan, which denied the benefits 
sought on appeal.  

This case involves a complex procedural history since 1988, 
including multiple Board Remands, the most recent of which 
was a February 2001 Board Remand to clarify the issues on 
appeal, for review under new legislation affecting the duty 
to notify and assist the veteran, and to determine if there 
were any additional treatment records available.  The RO 
completed that development, issued a subsequent rating 
decision and supplemental statement of the case in April 
2001, and returned the case to the Board for further 
appellate review.

In July 1995, the veteran entered a claim for compensation 
for hypertension under the provisions of 38 U.S.C.A. 
§ 1151/aggravation.  On a VA Form 21-8940 submitted in August 
1998, he also entered a claim for a total disability rating 
based on individual unemployability due to service-connected 
disabilities (TDIU).  The February 2001 Board decision 
referred these claims to the RO for adjudication, which the 
RO did in an April 2001 rating decision.  The veteran entered 
notice of disagreement with this decision in May 2001.  
However, a statement of the case addressing these issues has 
not been issued subsequent to receipt of the notice of 
disagreement.   Therefore, as indicated below in the REMAND 
portion of this decision, the Board is required to remand 
these issues to the RO for the issuance of a statement of the 
case.  Manlincon v. West, 12 Vet. App. 238 (1999).


FINDINGS OF FACT

1.  The evidence of record is in relative equipoise regarding 
whether the veteran suffered additional low back disability 
(mild degenerative arthritis of the lumbar spine, status post 
right L5 semi-hemilaminectomy, a L5-S1 diskectomy, and right 
foraminotomy, with sciatica) as a result of VA 
hospitalization or medical or surgical treatment in July 
1987.

2.  The medical evidence of record demonstrates that the 
veteran's symptomatology of the right leg (right sciatica, 
with primary sensory nerve irritation and damage), foot 
(numbness), and left upper leg (milder sciatica) are 
manifestations of his low back disability; the evidence of 
record does not demonstrate separate disabilities of the 
right leg, foot, or left upper leg.  


CONCLUSIONS OF LAW

1.  With the resolution of reasonable doubt in the veteran's 
favor, compensation for low back disability as the result of 
VA hospitalization or medical or surgical treatment in July 
1987 is warranted.  38 U.S.C.A. §§ 1151, 5107 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. § 3.102 (2000); 38 C.F.R. 
§§ 3.358, 3.800 (1997); 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).

2.  The veteran's symptomatology of the right leg (right 
sciatica, with primary sensory nerve irritation and damage), 
foot (numbness), and left upper leg (milder sciatica) are 
manifestations of his low back disability, for which 
compensation has been granted, and are not separate 
disabilities for VA disability compensation purposes.  
38 U.S.C.A. § 1151 (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 C.F.R. §§ 4.14, 4.71a, Diagnostic Code 5293 (2000); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
requires VA to assist a claimant in developing all facts 
pertinent to a claim for VA benefits, including a medical 
examination when such examination may substantiate 
entitlement to the benefits sought, as well as notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the VA Secretary, that is necessary to 
substantiate the claim.  VA has issued regulations to 
implement the Veterans Claims Assistance Act of 2000, 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The Board 
finds that, with respect to the issues decided herein, the 
requirements of the Veterans Claims Assistance Act of 2000 
and the implementing regulations have been met.  The veteran 
has been afforded three VA examinations with relevant medical 
opinions.  In the rating decision, statement of the case, 
supplemental statements of the case, and numerous other 
documentation throughout the pendency of this claim, the RO 
advised the veteran of what must be demonstrated to establish 
compensation under the provisions of 38 U.S.C.A. § 1151, 
including under the no-fault provisions as interpreted by the 
courts during the pendency of this claim.  The Board finds 
that the RO has obtained, or made reasonable efforts to 
obtain, all treatment records or other evidence which might 
be relevant to the veteran's claim, and notes that the case 
has been Remanded for this purpose.  In a March 2001 letter 
to the veteran, the RO informed the veteran of records it had 
requested, solicited from the veteran a complete medical 
history of treatment for the relevant disabilities, and 
requested clarification of the issues on appeal.  The veteran 
has not identified any additional treatment records or other 
evidence which has not been obtained; an April 2001 letter 
from the veteran's attorney specifically represented that 
there were no other relevant medical records to be submitted 
(other than pharmacy records submitted at that time).  
Accordingly, no further notice to the veteran or assistance 
in acquiring additional medical evidence is required by the 
new statute.  

I.  Factual Background

The evidence of record shows that the veteran underwent 
cardiac catheterization on July 14, 1987 at a VA Medical 
Center (VAMC) in Ann Arbor, Michigan.  The report indicates 
that a guide wire could not be easily passed up the ascending 
aorta from the right femoral artery, so the guide wire 
instead was placed in the left femoral artery.  The report 
indicated that the veteran tolerated the procedure "well."  
There was no report of back pain or any complaint or evidence 
of injury regarding the disabilities at issue.
 
During a review of symptoms including a musculoskeletal 
examination on July 15, 1987, in preparation for a 
percutaneous coronary angioplasty of the right coronary 
artery on July 16, 1987, it was noted that the veteran had 
full range of motion, a steady gait, and required no aid to 
mobility.  Sensory function testing at that time was normal.  
In addition, the detailed nursing notes and progress notes 
from the VAMC on July 14 to July 16, 1987 note no complaints 
of pain.
 
On July 16, 1987, the veteran underwent percutaneous 
transluminal coronary angioplasty of the right coronary 
artery.  The report of the July 16, 1987 angioplasty 
indicates that the veteran "tolerated the procedure well."  
No low back injury was noted.  The veteran was discharged 
from the VAMC on July 17, 1987.  The discharge summary noted 
no disability or injury to the veteran's low back, right leg, 
foot, or left leg.
 
In October 1987, the veteran was hospitalized at a VAMC.  A 
hand written report of medical history recorded on the day of 
admission by a physician contains a history of pain in the 
low back area radiating to the right buttock, right leg, and 
heel associated with numbness and tingling for the "last 
four days."  It was reported that the veteran had a similar 
episode of pain for a short duration two to three times since 
July 1987.  Typewritten entries on a progress note also dated 
the day of admission note that, since a procedure on "July 
15," the veteran reported that he had experienced pain 
"down" the right side of the body, "right leg and heel are 
numb."  The pain was noted to have been getting worse the 
past week.  The veteran was diagnosed with probable right 
sciatic pain and discharged the same month.
 
 In late October 1987, the veteran filed a claim for VA 
pension.  At that time, he indicated that his sciatic nerve 
was damaged during treatment of his heart disability in July 
1987.  X-ray studies in December 1987 revealed mild 
degenerative arthritis of the lumbar spine.  A lumbosacral 
myelogram performed that month showed a rupture of the L5-S1 
disc with involvement of the right S1 nerve root.  In January 
1988, the veteran underwent a right L5 semi-hemilaminectomy, 
a L5-S1 diskectomy, and a right foraminotomy.
 
 In September 1988, the veteran claimed that, during his 
cardiac catheterization of July 1987, the catheter "got 
caught and would not pass through."  He indicates that this 
caused him excruciating pain which, in turn, caused an 
"involuntary body jerk and twist in an attempt to get away 
from the cause of the pain" which resulted in a ruptured 
disc.  He noted that he began to experience numbness in his 
right leg and right foot 2 to 3 weeks after this procedure.  
He associated all of the disabilities at issue to this disc 
injury.
 
In December 1988, an Associate Professor of Internal 
Medicine, Division of Cardiology, VAMC, Ann Arbor, Michigan, 
wrote that he had reviewed the veteran's records and his 
allegations regarding his request for compensation benefits 
for a right leg and foot, left leg, and lower back disability 
which he alleged occurred during a procedure at the VAMC, in 
July 1987.  This VA physician indicated that a "herniated 
disc has never, to the best of my knowledge, been reported as 
a complication of cardiac catheterization."  He referred to 
the treatment records of July 1987, indicating that "the 
patient tolerated the procedure well."
 
At a hearing held by a hearing officer at the RO in June 
1989, the veteran testified as follows: during the 
catheterization procedure of July 1987, he was strapped to a 
table just below the waist; during the procedure he suffered 
from the acute onset of pain, veered to the left, and 
attempted to sit up; he first noted numbness in his left leg 
and foot at some point after the catheterization procedure 
was performed; and he noted pain across his lower back, a 
numb spot behind the knee and foot, numbness in the heel and 
toe, and pain in the upper left leg through the hip and 
thigh.
 
In an October 1989 report, Richard W. Garber, M.D., stated 
that he had reviewed the veteran's VA medical records and his 
hearing testimony.  Dr. Garber related, in pertinent part:
 
[The veteran] states that during his 
cardiac catheterization that he felt 
severe pain and sat upright.  The 
operative report dated 7-14-87 indicates 
catheterization of the right femoral 
artery was unsuccessful and that the left 
femoral artery was then used.  Although 
the episode of pain and sitting up are 
not described, I do not find this 
unusual.  In some orthopaedic diagnostic 
procedures, patients may have sudden 
severe pain and move violently which I 
did not always note on the record.  The 
medical record progress notes dated 11- 
30-89 records "back pain radiating down 
rt. lateral leg since July 1987 when he 
was here for cardiac cath. and 
angioplasty".
 
Although I have never seen a herniated 
nucleus pulposus from cardiac 
catheterization, the mechanism of injury 
described is certainly compatible with 
HNP.  In my opinion, the incident [the 
veteran] described almost certainly 
causes his herniated nucleus pulposus.  
Only death and taxes are certain.
 
A magnetic resonance imaging (MRI) study performed in 
November 1994 revealed degenerative disc disease at L5-S1.  
There was no indication of recurrent disc protrusion, a 
thecal sac stenosis, or a neural foramina compromise.
 
In an October 1995 VA examination, the physician noted there 
were two "large volumes of the C file which are gone through 
in detail," and the veteran reiterated his previous 
contentions to the examiner concerning the nature of the 
incident during the procedure, and demonstrated how he 
reported he raised up.  The veteran brought in records 
showing L5 degenerative disc disease consistent with his back 
surgery.  No other abnormality or nerve root impingement was 
noted.  The veteran denied having acute symptoms at the time 
of the episode, but stated that approximately two weeks after 
his discharge he noted acute symptoms beginning in his low 
back, both lower extremities, mostly on the right.  He 
reported that he had an acute onset of symptoms on the back 
of the thigh on the lateral side of the leg and into the 
large toe on the bottom of his foot on the right side which 
started two weeks after his discharge from the VAMC.  The VA 
physician had additional studies performed in October 1995.  
X-ray studies of the veteran's lumbar spine revealed 
narrowing of the intervertebral disc space between L5 and S1.  
The remaining intervertebral disc space appeared normal.  The 
radiologist's impression was mild degenerative changes of the 
right sacroiliac articulation inferiorly, slight narrowing of 
the intervertebral disc space between L5 and S1, and a 
sclerotic density overlying the right ileum.  X-ray studies 
of the feet revealed evidence to suggest an acute fracture or 
dislocation.  X-ray studies of the right lower extremity and 
left femur were normal.
 
VA examination of the lumbar spine in October 1995 revealed a 
midline 9-centimeter well-healed incision in the L4-5, S1 
region, right in the center.  The examiner noted limitation 
of motion in the veteran's back.  The examiner reviewed the 
veteran's recent X-ray studies and the veteran's claims file, 
and offered the following opinion: 
 
It is my opinion that this gentleman had 
no service-connected problem.  He did not 
have any injury moving around on the 
gurney.  In my opinion, as he describes 
it and as for the record, this gentleman, 
if he would have had a ruptured disc at 
the time or injury enough to the disc, 
would have had back pain, would have had 
right lower extremity pain within a few 
days, within 2 or 3 days that would have 
been significant, painful and a problem 
to him.  He states that he did not have 
any problems until at least two weeks 
after his hospitalization where he began 
to have right and left lower extremity 
and back complaints at that point. This 
is not related to any gurney or Veterans 
Administration abnormality.  He came to 
be treated and has had a good clinical 
result and has no evidence of any 
neurological deficit clinically and is 
fully capable of returning to the lawn 
maintenance work as an owner as he 
described he was doing.  He would need no 
restrictions.

An April 2000 private orthopedic evaluation report indicates 
that the examining orthopedist reviewed the claims file, 
including other medical reports and opinions of record, and 
examined the veteran.  The veteran reported that, during VA 
catheterization in July 1987, he experienced acute severe 
pain, to which he reflexively responded by attempting to sit 
upright, and lost his balance, so that the upper body ended 
up hanging over the side of the gurney.  The history included 
that the veteran had been unable to work since July 1987 due 
to back pain following VA treatment, and had experienced 
other symptoms of numbness and tingling in the right leg and 
occasional pain going down the right leg.  The reviewing 
orthopedist offered the opinion that an individual with 
incapacitating painful sciatica isolated to the sensory nerve 
components may well have no evidence of atrophy, may have 
good motor control, and may have normal reflexes, and yet 
still have disabling pain.  The diagnosis was chronic low 
back pain, failed low back surgery, syndrome.  With regard to 
the leg and foot, the examining orthopedist indicated that an 
extruded lumbosacral disc fragment caused right low back pain 
and right sciatica, with primary sensory (rather than motor) 
nerve, irritation, and damage.  Although the disc fragment 
was surgically removed, the symptomatology remained.  The 
examiner noted that the veteran developed similar but less 
intense symptoms in the same distribution in the left leg.  
Additionally, the veteran was noted to have an anatomic 
sensory loss in the right leg.  The conclusion was that the 
veteran's low back pathology was "obvious."  This reviewing 
orthopedist found the veteran to be credible. 

During a November 2000 videoconference hearing before the 
undersigned member of the Board, the veteran testified in 
relevant part as follows: prior to VA cardiac catheterization 
in July 1987, there was nothing wrong with his back; he 
experienced pain during the VA procedure; he returned for VA 
treatment about two weeks after the procedure; at some point 
his right leg and foot went numb; he still had numbness 
behind his right leg, with pain that ran up and down the leg; 
and the heel pad and under his toes on his right foot were 
still numb.  His wife testified as follows: she accompanied 
the veteran on July 14, 1987; soon after treatment the 
veteran was sore; and the veteran had not been free of pain 
since that time. 

The veteran submitted pharmacy reports from VA and private 
pharmacies reflecting medication he had taken since 1992.  
The veteran also submitted written statements to the effect 
that he had not had back problems prior to VA treatment in 
July 1987, but had experienced back problems and pain since 
then. 

II.  Law and Regulations

Title 38, United States Code § 1151 provides that, where a 
veteran suffers an injury or an aggravation of an injury 
resulting in additional disability or death by reason of VA 
hospitalization, or medical or surgical treatment, 
compensation shall be awarded in the same manner as if such 
disability were service connected.

Amendments to 38 U.S.C.A. § 1151 made by Public Law 104-204 
require a showing not only that the VA treatment in question 
resulted in additional disability but also that the proximate 
cause of the disability was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing the medical or surgical treatment, 
or that the proximate cause of additional disability was an 
event which was not reasonably foreseeable.  However, those 
amendments apply only to claims for compensation under 
38 U.S.C.A. § 1151 which were filed on or after October 1, 
1997.  VAOPGCPREC 40-97.  

The veteran's claim, which was filed in October 1987, had 
been filed before October 1, 1997, and was pending at the 
time of, and during, the liberalizing interpretation of 
38 C.F.R. § 3.358 by the United States Court of Appeals for 
Veterans Claims (Court) in 1991.  Therefore, the issue before 
the Board is whether the veteran has additional disability 
"as a result of" VA hospitalization or medical or surgical 
treatment or examination.  The veteran is not required to 
show negligence, error in judgment or other fault in the 
hospitalization or medical or surgical treatment furnished by 
VA in July 1987.  See Brown v. Gardner, 115 S.Ct. 552 (1994).  
The medical evidence must only demonstrate that the 
additional disability occurred as the result of VA treatment.  
38 U.S.C.A. § 1151.

The applicable statute and regulations in effect prior to 
October 1, 1997 provided that, when any veteran suffers an 
injury or aggravation of an injury as the result of VA 
hospitalization, medical or surgical treatment, submission to 
an examination, or the pursuit of a course of vocational 
rehabilitation, and not as a result of the veteran's own 
willful misconduct, and such injury or aggravation results in 
additional disability to the veteran, disability compensation 
shall be awarded in the same manner as if such disability or 
aggravation were service connected.  38 U.S.C.A. § 1151; 
38 C.F.R. §§ 3.358(a), 3.800. 

In determining that additional disability exists, the 
beneficiary's physical condition immediately prior to the 
disease or injury on which the claim for compensation is 
based will be compared with the subsequent physical condition 
resulting from the disease or injury.  Compensation will not 
be payable for the continuance or natural progress of disease 
or injuries for which the hospitalization or treatment was 
authorized.  38 C.F.R. § 3.358(b).  

III.  38 U.S.C.A. § 1151 Claim for Low Back Disability

The veteran contends that, during cardiac catheterization 
during hospitalization at a VAMC on July 14, 1987, he was 
subjected to a great deal of pain, which caused his body to 
fall off the side of the gurney and sustain a low back injury 
of herniated disc with manifestations of low back pain, and 
pain and numbness in the right leg, foot, and left upper leg.  
He contends that his disabilities are not the result of his 
cardiac catheterization procedure itself, but of the jerking 
action from pain and when he attempted to get away from 
whatever caused the pain when the guide wire would not pass 
through the left femoral artery.  He stated that he has been 
in constant pain from that moment on.  He further contends 
that he has presented favorable medical opinion evidence 
which supports his claim. 

Having considered the evidence, including medical opinion 
evidence, for and against the veteran's claim, the Board 
finds that the evidence is in relative equipoise regarding 
the question of whether the veteran's low back disability 
resulted from VA medical or surgical treatment for cardiac 
catheterization in July 1987.  The evidence generally 
demonstrates no evidence of back disability prior to July 
1987, VA treatment (cardiac catheterization) in July 1987 
without contemporaneous notation of pain or other neurologic 
symptomatology, and the veteran's reports, beginning in 
October 1987, of back and sciatic pain and symptomatology 
which had occurred since July 1987.  

It is significant evidence weighing against the veteran's 
claim that the record is devoid of any complaints of low back 
pain, sciatica, or relevant symptomatology until three months 
after treatment by VA in July 1987.  The July 1987 treatment 
notes and report of hospitalization which are negative for 
complaints of back pain or relevant symptomatology, including 
the July 15, 1987 musculoskeletal and sensory function 
evaluation which noted no relevant complaints, is some 
evidence which weighs against the veteran's later assertions 
that he experienced back problems at the time of VA 
treatment, hung off the side of a gurney, and shouted at the 
VA medical personnel, none of which was contemporaneously 
recorded in writing by the VA medical personnel.  However, 
the July 1987 treatment entries tend to corroborate the 
veteran's report that he experienced acute severe pain at the 
sight of the left leg during attempts to insert (during 
cardiac catheterization) the guide wire into the left femoral 
artery.  This is some evidence which tends to support his 
contention that, due to such pain, he moved so as to end up 
hanging over the side of the gurney.  

It is evident that there are some discrepancies in the 
veteran's reporting of the onset and occurrence of 
symptomatology since July 1987.  The veteran had reported 
(September 1988) that the symptomatology of numbness did not 
begin until two to three weeks after the July 1987 VA 
procedure.  On another occasion (October 1995) he reported 
that symptomatology began within two weeks after the July 
1987 VA procedure.  More recently (May 2001), he wrote that 
he already had back problems and pain when he departed the VA 
hospital in July 1987, and had experienced these symptoms 
daily since then.  He initially reported to VA (October 1987) 
that he had experienced radiating low back pain for short 
durations two to three times since July 1987. 

Notwithstanding such discrepancies in the veteran's reporting 
of symptomatology, the Board finds that the evidence of 
record is not sufficient to outweigh the veteran's testimony 
and reporting regarding having experienced severe acute pain 
of the left femoral artery area during cardiac 
catheterization in July 1987, and his later testimony and 
reporting regarding the onset of symptomatology about two 
weeks after VA treatment in July 1987.  Notwithstanding the 
discrepancies with regard to reports of pain during and 
immediately after VA hospitalization and medical treatment in 
July 1995, the veteran has otherwise reported on several 
occasions the onset of symptomatology about two weeks after 
VA treatment in July 1987.  He has reported this on several 
occasions, including under oath.  Although the testimony is 
somewhat vague, these assertions are generally corroborated 
by his wife's testimony.  Therefore, the Board finds the 
weight of the evidence insufficient to rebut that aspect of 
the veteran's reported history regarding the occurrence of 
left femoral artery pain during VA treatment, and the onset 
of radiating low back and sciatica symptoms about two weeks 
after VA treatment.

After reviewing the medical opinion evidence, the Board finds 
that the medical opinion evidence of record is in relative 
equipoise regarding whether the veteran suffered additional 
low back disability (mild degenerative arthritis of the 
lumbar spine, status post right L5 semi-hemilaminectomy, a 
L5-S1 diskectomy, and right foraminotomy, and sciatica) as a 
result of VA hospitalization or medical or surgical treatment 
in July 1987.  The medical opinion evidence weighing against 
the veteran's claim includes the December 1988 VA medical 
opinion that a herniated disc was not known to be a 
complication of cardiac catheterization, and the October 1995 
VA examiner's opinion, based on a thorough review of the 
evidence, that the veteran did not incur an injury on the 
gurney because such symptoms would have shown up within two 
or three days.  On the other hand, the medical opinion 
evidence in support of the veteran's claim includes Dr. 
Garber's October 1989 opinion that the mechanism of injury of 
acute pain and sitting up was certainly compatible with, and 
almost certainly caused, the veteran's herniated nucleus 
pulposus, and an April 2000 private orthopedic opinion that 
the veteran's back pathology was due to a low back injury 
which occurred when the veteran was hanging off a gurney 
during VA treatment in July 1987.  The April 2000 opinion was 
based on a thorough review of all the evidence of record, and 
examination of the veteran, and specifically reviewed and 
addressed contrary medical opinion evidence.  As such, the 
unfavorable VA medical opinions are not sufficient to 
outweigh the favorable medical opinions of record.  
Therefore, resolving reasonable doubt in the veteran's favor, 
the Board finds that compensation pursuant to 38 U.S.C.A. § 
1151 for a low back disability (including pain and sciatica 
affecting the right leg, foot, and left upper leg) is 
warranted.  38 U.S.C.A. §§ 1151, 5107; 38 C.F.R. §§ 3.102, 
3.358, 3.800.  

IV.  38 U.S.C.A. § 1151 Claim for Right Leg, Foot, and Left 
Upper Leg Disabilities

The Board notes that the veteran claimed disability 
compensation for disabilities of the right leg, right foot, 
and left upper leg, either as secondary to low back 
disability or under the provisions of 38 U.S.C.A. § 1151.  
The issues adjudicated and developed on appeal were 
entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for the following: a low back disability, 
right leg disability, foot disability, and left upper leg 
disability.  In a letter issued in February 2001, the RO 
requested the veteran and his attorney to clarify whether 
they were appealing each issue as a disability separately 
entitled to compensation (as if service-connected 
disability), or as part of a single issue of compensation for 
a low back disability.  Neither the veteran nor his attorney 
directly responded, but subsequent written submissions appear 
to refer to the issues individually.  Therefore, to insure 
procedural due process, the Board is required to adjudicate 
the issues separately as developed on appeal.  

The veteran's low back disability, which has been determined 
by the Board in this decision to have resulted from VA 
hospitalization or medical or surgical treatment in July 
1987, consists of status post right L5 semi-hemilaminectomy, 
a L5-S1 diskectomy, and right foraminotomy, with mild 
degenerative arthritis of the lumbar spine, and manifests in 
symptomatology of sciatica with primary sensory nerve 
irritation and damage of the right leg, numbness or loss of 
sensation of the foot, and milder sciatica of the left upper 
leg.  The symptomatology of sciatica with primary sensory 
nerve irritation and damage of the right leg, numbness or 
loss of sensation of the right foot, and milder sciatica of 
the left upper leg, has been related by the medical evidence 
to the veteran's low back disability.  

The medical evidence of record, including medical opinion 
evidence, does not diagnose separate disability of the right 
leg, foot, or left upper leg, but relates symptomatology in 
these areas to the veteran's low back disability.  For 
example, based on a report of symptomatology of low back pain 
radiating to the right buttock, right leg, and heel, the 
diagnosis in October 1987 was probable right sciatic pain.  
X-ray studies in December 1987 revealed mild degenerative 
arthritis of the lumbar spine, and a lumbosacral myelogram 
performed that month showed a rupture of the L5-S1 disc with 
involvement of the right S1 nerve root.  In January 1988, the 
veteran underwent a right L5 semi-hemilaminectomy, a L5-S1 
diskectomy, and a right foraminotomy.  Dr. Garber's October 
1989 report reflects a diagnosis of herniated nucleus 
pulposus, with no separate diagnoses of the right leg, foot, 
or left upper leg.  X-ray studies of the veteran's lumbar 
spine in October 1995 revealed low back disability.  Other X-
ray studies of the feet revealed evidence to suggest an acute 
fracture or dislocation, which has not been related to the 
veteran's low back disability or VA hospitalization or 
medical or surgical treatment.  Additionally, X-ray studies 
of the right lower extremity and left femur at that time were 
normal, not evidencing a left leg disability distinct from 
low back disability.  Finally, the April 2000 private 
orthopedist diagnosed chronic low back pain, failed low back 
surgery, syndrome; notably, the diagnosis did not include 
separate diagnoses for symptomatology affecting the right 
leg, foot, or left upper leg, but referred to low back 
pathology.

"Sciatica" is defined as "a syndrome characterized by pain 
radiating from the back into the buttock and into the lower 
extremity along its posterior or lateral aspect, and most 
commonly caused by prolapse of the intervertebral disk; the 
term is also used to refer to pain anywhere along the course 
of the sciatic nerve."  Ferraro v. Derwinski, 1 Vet. App. 
326, 329-30 (1991) (quoting Dorland's Illustrated Medical 
Dictionary 480 (27th ed. 1988)).  VA's Schedule for Rating 
Disabilities specifically contemplates rating under the back 
disability of intervertebral disc syndrome symptoms 
compatible with sciatic neuropathy, and notes such symptoms 
to include pain, absent ankle jerk, and other neurological 
findings appropriate to the site of the diseased disc of the 
spine.  38 C.F.R. § 4.71a, Diagnostic Code 5293.  

Consistent with the medical determinations, the record also 
reflects that the veteran reported symptomatology of the 
right leg, foot, or left upper leg arising simultaneously 
with the low back symptomatology and diagnosed low back 
disability.  For example, the history noted in October 1987 
was of pain in the low back area radiating to the right 
buttock, right leg, and heel which had begun at the same time 
since July 1987.  At a hearing held by a hearing officer at 
the RO in June 1989, the veteran testified that he 
experienced simultaneous symptoms of pain across his low 
back, a numb spot behind the knee and foot, numbness in the 
heel and toe, and pain in the upper left leg through the hip 
and thigh.  An October 1995 VA examination report notes that 
the veteran reported an acute onset of symptoms on the back 
of the thigh on the lateral side of the leg and into the 
large toe on the bottom of his foot on the right side which 
started two weeks after his discharge from the VAMC.  

In this case, as the decision above reflects, compensation 
under the provisions of 38 U.S.C.A. § 1151 has been 
established for the veteran's low back disability (status 
post right L5 semi-hemilaminectomy, a L5-S1 diskectomy, and 
right foraminotomy, with mild degenerative arthritis of the 
lumbar spine); the low back disability also includes 
symptomatology of sciatica with primary sensory nerve 
irritation and damage of the right leg, numbness or loss of 
sensation of the right foot, and milder sciatica of the left 
upper leg.  As such, the grant of compensation for low back 
disability includes the symptomatology of the right leg, 
foot, and left upper leg which the veteran has claimed as 
separate disabilities.  The rating to be assigned for the 
veteran's low back disability, under Diagnostic Code 5293, 
will specifically consider all the manifestations of low back 
disability, including sciatica and loss of sensation 
indicated by the medical evidence to be part of the low back 
disability.  Therefore, a separate rating for such 
symptomatology of the right leg, foot, or left upper leg is 
impermissible under the regulations governing VA disability 
compensation.  To provide separate ratings would violate the 
rule against pyramiding, which provides that the evaluation 
of the same disability under various diagnoses is to be 
avoided.  38 C.F.R. § 4.14; See also Esteban v. Brown, 6 Vet. 
App. 259, 262 (1994) (distinct disabilities require that the 
symptomatology of one disability not be "duplicative of or 
overlapping with the symptomatology" of the other 
disability).

For these reasons, the Board must find that compensation 
under the provisions of 38 U.S.C.A. § 1151 is not warranted 
because the veteran's symptomatology of the right leg (right 
sciatica, with primary sensory nerve irritation and damage), 
foot (numbness, loss of sensation), and left upper leg 
(milder sciatica) are manifestations of his low back 
disability, and are not separate disabilities for VA 
disability compensation purposes.  38 U.S.C.A. § 1151; 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. §§ 4.14, 4.71a, Diagnostic 
Code 5293.   


ORDER

An appeal for compensation pursuant to 38 U.S.C.A. § 1151 for 
low back disability, mild degenerative arthritis of the 
lumbar spine, status post right L5 semi-hemilaminectomy, L5-
S1 diskectomy, and right foraminotomy, with sciatica, is 
granted. 

An appeal for compensation pursuant to 38 U.S.C.A. § 1151 for 
right leg disability, right sciatica, with primary sensory 
nerve irritation and damage, is denied.

An appeal for compensation pursuant to 38 U.S.C.A. § 1151 for 
foot disability, numbness, is denied.
 
 An appeal for compensation pursuant to 38 U.S.C.A. § 1151 
for left upper leg disability, milder sciatica, is denied.


REMAND

In the normal course of VA adjudication, a claimant who 
wishes to appeal an adverse RO decision files a notice of 
disagreement and then, after the RO has filed a statement of 
the case, perfects an appeal to the Board by filing a 
substantive appeal to the Board.  See Grantham v. Brown, 114 
F.3d 1156, 1159 (Fed. Cir. 1997); Hamilton v. Brown, 4 Vet. 
App. 528, 533 (1993) (en banc), aff'd, 39 F.3d 1574, 1583-85 
(Fed. Cir. 1994); Bernard v. Brown, 4 Vet. App. 384, 390-92 
(1993) (detailing the "series of very specific, sequential, 
procedural steps that must be carried out" to acquire 
appellate review); 38 U.S.C. § 7105 (West 1991); 38 C.F.R. 
§§ 20.202, 20.302(b) (2000).   

In this case, in an April 2001 rating decision, the RO 
adjudicated the issues of entitlement to compensation for 
hypertension under the provisions of 38 U.S.C.A. 
§ 1151/aggravation and entitlement to TDIU.  The veteran 
entered notice of disagreement with this decision in May 
2001.  However, a statement of the case addressing these 
issues has not been issued subsequent to receipt of the 
notice of disagreement.  Consequently, the Board finds that, 
in view of the timely notice of disagreement filed by the 
veteran in May 2001 as to the issues of entitlement to 
compensation for hypertension under the provisions of 
38 U.S.C.A. § 1151/aggravation and entitlement to TDIU, the 
Board must remand these issues to the RO for the issuance of 
a statement of the case. 

Accordingly, to ensure full compliance with due process 
requirements, these issues are remanded to the RO for the 
following development:

The RO should provide the veteran and his 
representative with an appropriate 
statement of the case pertaining to the 
issues of entitlement to compensation for 
hypertension under the provisions of 
38 U.S.C.A. § 1151/aggravation and 
entitlement to TDIU.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran-appellant has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999). 



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 



